Citation Nr: 1718241	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-23 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to December 1969 and from April 1970 to September 1971.

This matter comes to the Board of Veterans' Appeal (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction is currently with the RO in Cleveland, Ohio.  

In May 2014, the Veteran testified at a video hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.

In October 2014 and August 2016, the Board remanded this matter for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran asserts that his current back disability was sustained during combat in the Republic of Vietnam from carrying heavy loads of ammunition up and down mountains, 10 miles a day.  He asserts that he weighed no more than 120 pounds at that time.  He has testified to having back pain during and after service and that he just learned to live with the pain.  

The Veteran's military occupational specialty was mortar-man and he is in receipt of the Combat Action Ribbon due to his service in the Republic of Vietnam.  As such, his testimony with respect to having back pain in service is credible as it is consistent with the circumstances, condition, or hardships of his service in combat, notwithstanding the fact that there is no official record of a back injury.  38 U.S.C.A. § 1154(b) (West 2015).

Pursuant to the Board's October 2014 remand, the Veteran underwent a VA examination in December 2014.  The opinion and supporting rationale were inadequate for adjudication of this claim.  In that December 2014 opinion, the examiner concluded that it was more likely than not that the Veteran's current back complaints were related to a compression fracture at L2 in July 2007 and natural age progression; he did not know when the Veteran's arthritis first began.  The rationale was that there was a remote back injury in service without a diagnosis of fracture or arthritis, and then no evidence until 2008.  The examiner's opinion and rationale did not consider the Veteran's credible and competent lay testimony of continued back pain since service discharge.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  The remaining basis for the opinion was a lack of documented orthopedic findings in service; however, in Dalton, the Court also held that the lack of documented findings is not an adequate basis for a negative opinion.

In August 2016, the Board remanded this claim for another examination or addendum opinion.  In December 2016, rather than conducting a new examination or producing an updated medical opinion pursuant to the Board's directive, the VA examiner responded "questions already answered," referring to his December 2014 opinion that was already deemed inadequate.  As the examiner declined to update his medical opinion pursuant to the Board's directive, the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998).  

On remand, an effort should be made to obtain any pertinent records of ongoing treatment.  38 U.S.C.A. § 5103A(c) (West 2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records since August 2016 and associate them with the virtual claims file.  

2. Schedule the Veteran for an appropriate VA examination in connection with his low back disability.  If at all possible, he should be examined by a VA examiner other than the prior examiner.  The claims file, and a copy of this Remand, must be made available to the reviewing examiner.

a) The reviewing examiner is to state whether it is at least as likely as not that any of the Veteran's current low back disabilities (to include a compression fracture at L2, a herniated nucleus pulposus at L5-S1 with posterior annular tear, and spondylosis) had onset in service or are otherwise related to service.

b) The examiner is also to indicate whether it is at least as likely as not that spondylosis or arthritis of the lumbar spine had onset within a year of service discharge.

In providing the requested opinions, the examiner must consider the Veteran's credible testimony of initially injuring his back during combat in Vietnam (when he carried heavy packs of ammunition for 10 miles a day up and down mountains) and a continuity of back pain after service.

The examination report must include a complete rationale for all opinions expressed.  The examiner is cautioned not to offer a negative opinion based solely on the lack of a diagnosed back disability in the service treatment records.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Thereafter, review the claims file and readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






